Simball, J.,
delivered the opinion of the court.
In 1860, Jones, the appellant, sold, under decree of the probate court, as guardian for Robert I., William L. and Frances E. Allen, minors, his wards, certain real estate, on .a credit. B. O. *52Foster became the purchaser and executed his bonds for the purchase money, with Ford and Lowe as his surities. Of these bonds, Jones transferred the one first due (1st Jan., 1861,) to Susan Morton, the greater part of which has been paid.
In the same year, 1860, Jones, as the administrator of W. H. Allen, deceased, sold certain real estate of which his intestate died seized, of which B. O. Foster also became purchaser, and gave two bonds with sureties for the purchase money; one due 1st Jan., 1861, the other the same day the succeeding year. The first of these last named bonds was assigned to Uriah Mill-saps. The greater part of it, however has been paid.
Subsequently Foster sold and conveyed the land purchased by him at the guardian’s sale, and part of that bought at administrator’s to I. O. Hood. Hood has since died leaving a widow and children who are made defendants.
The amended and supplemental bill, in addition to the foregoing facts, states that one Eli Graves bargained and sold one quarter section of the land, to wit: (S. E. £ of sec. 8, town 2, range 3 west), to R. R. and W. O. Allen, who are the ancestors from whom the land descended to the above named wards. That a bond was given to make title when the purchase money was paid, which was long ago done. That Graves is in possession of part of the quarter section, and the residue is in the possession of A. Wheeler, Edmund F. Graves and Dandridge Hodges. The object of the bill is to enforce the statutory mortgages upon the several tracts of land sold and conveyed by Jones as guardian and as administrator, and for a conveyance of the quarter section, to which E. Graves has the legal title.
To the original and supplemental amended bills, demurrers were filed by Foster and Eli Graves, which were sustained by the chancellor on the grounds of multifariousness.
In Roberts v. Starke, 47 Miss. Rep., 261, the principles to be applied as tests of multifariousness are attempted to be stated. Among other rules is this one, “ The bill can not join several dis*53tinct, unconnected subjects against the same defendant or against several defendants.”
Jones has two mortgage liens on distinct parcels of land, as securities for two separate debts due to him in different rights. Securities for debts due to the complainant as guardian, and as administrator, are as completely in several rights as though one were to protect a debt to him as guardian, and the other a debt to himself personally.
The beneficiaries of the respective funds, that may be realized from the two sales, may be, and in all probability are different persons. The money arising from the guardian’s sale would belong to his wards. The money produced by the administrator’s sale would properly be devoted to the debts, and that sale was made in the interest of creditors. There is no unity of interest or priority between a guardian and an administrator.
Counsel for appellant are correct in the proposition, that Jones might have united in the same action at law the bonds payable to himself “ as guardian,” and as “ administrator,” because these words would have been, treated as discriptio persona. A court of law looks exclusively to the legal title, and takes no notice of equities, except as the equitable owner of the fund may appear upon the record as usee.
In Wren v. Gayden, 1 How., 365, it was held that a party could not be pursued in the same suit in the double capacity of guardian and administrator, because the liabilities were separate and independent.
There is another rule which this bill violates: “ If the complainant claims under one title, he may join several defendants who claim the estate under several and distinct purchases.” Dalafield v. Anderson, 7 S. & M., 630 ; Gaines v. Chew, 2 How., U. S., 619. But this complainant represents in his person separate and independent capacities and rights, and the defendant, Fowler, is pursued in respect to separate and distinct estates acquired in different rights. The complainant does not sue upon two mort*54'gages due to him in the same character, as either guardian or as administrator, upon both of which the defendant is liable, if that were admissible.
But when several subjects are united, it must appear, that as to the subject matters and the relief, that all the defendants are connected, though differently, with the entire subject in dispute. Watson v. Cox, 1 Ired. Eq. Rep., 289; Adams Eq., 601, 602. The defendant Graves and three other parties, are only interested in one-fourtb section, part of the land sold, as administrator, and have no concern with the other land embraced in that sale, nor with the lands sold by Jones as guardian. We think there was no error in the decree.
And it is affirmed.